Citation Nr: 0109564	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-10 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a compensable evaluation for colitis.

2.  Entitlement to an effective date prior to July 10, 1998, 
for the assignment of a 70 percent evaluation for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel




INTRODUCTION

The veteran served on active duty from June to August 1940 
and from June 1943 to July 1945.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a July 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico.

It is noted that under the provisions of 38 U.S.C.A. 
§ 7105(a) (West 1991 & Supp. 2000), an appeal to the Board 
must be initiated by a notice of disagreement and completed 
by substantive appeal (VA Form 9) after the statement of the 
case is furnished to the veteran.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
veteran must express timely disagreement with the decision, 
VA must respond by explaining the basis of the decision to 
the veteran, and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (2000).

In light of the veteran's March 2000 statement, the Board 
notes that the issues of entitlement to a compensable 
evaluation for colitis and an effective date prior to July 
10, 1998, for the assignment of a 70 percent evaluation for 
PTSD are the only issues that have been properly developed 
and certified for appeal.  Accordingly, the Board will limit 
its consideration to these issues.

Based on statements in the veteran's February 2000 notice of 
disagreement, it appears that he wishes to raise several 
additional claims.  As these issues have not been adjudicated 
by the RO, they are referred back to the RO for appropriate 
initial consideration.  See Parker v. Brown , 7 Vet. App. 116 
(1994).  The RO should request the veteran to clearly 
indicate what additional claims he wishes to pursue.  If the 
veteran wishes to file a claim of clear in unmistakable error 
in a prior RO or Board decision, he must be more specific.  
See Fugo v. Brown, 6 Vet. App. 40 (1993) and Luallen v. 
Brown, 8 Vet. App. 92, 95 (1995) (a disagreement with how the 
Board evaluated the facts is inadequate to raise the claim of 
clear and unmistakable error).  The RO should then take 
appropriate action to adjudicate these claims, if any.  In 
any event, no other issue, including the issue of clear in 
unmistakable error in either a prior RO or Board decision, is 
before the Board at this time. 


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development all facts pertinent to his claim.

2.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal that can be 
obtained by VA has been obtained by the RO.

3.  The veteran's service-connected colitis is principally 
manifested by complaints of occasional diarrhea after eating 
certain foods and normal clinical findings productive of no 
more than a mild disability.

4.  The veteran's claim for an increased evaluation for PTSD 
was received on July 10, 1998.

5.  The veteran was not demonstrated to have had psychiatric 
symptomatology consistent with the assignment of a disability 
rating in excess of 30 percent within one year prior to July 
10, 1998.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for colitis 
have not been met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2000); 38 C.F.R. § 4.114, Diagnostic Code 7319 (2000).

2.  The criteria for an effective date earlier than July 10, 
1998, for the assignment of a 70 percent schedular evaluation 
for the service-connected PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5107, 5110 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 4.1, 4.7, 4.129, 4.130, Diagnostic Codes 9411 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Historically, a July 1945 rating decision granted service 
connection for chronic colitis and psychoneurosis with 
anxiety.  The RO also assigned a temporary total rating for 
convalescence.  That decision was based on service medical 
records showing treatment for colitis and psychoneurosis from 
January to July 1945.

Following a January 1946 VA examination, the RO assigned a 50 
percent rating for the now service-connected psychiatric 
disability and a noncompensable evaluation for his colitis in 
February 1946.

Based on VA examination findings in April 1948, a May 1948 
rating decision continued the noncompensable evaluation of 
the veteran's colitis and assigned a 50 percent evaluation 
for his psychoneurotic disorder from January 1946 and a 
noncompensable rating from July 1948.  These noncompensable 
evaluations were confirmed by the Board in a September 1948 
decision.  The noncompensable evaluation of the veteran's 
service-connected colitis has remained in effect since that 
time.

Moderate psychoneurosis with anxiety was noted during a VA 
hospitalization for an unrelated disability from August to 
October 1956.  Consequently, a November 1956 rating decision 
assigned a 50 percent disability evaluation for the service-
connected psychiatric disorder from January 1946, a 
noncompensable evaluation from July 1948, and a 10 percent 
rating from August 1956.

Based on January 1977 VA examination findings, a March 1977 
rating decision granted a 30 percent rating for the veteran's 
psychiatric disorder and continued the noncompensable 
evaluation of his colitis.  The RO confirmed these 
evaluations in April 1978, January 1987, September 1988, and 
May 1989.  The veteran was informed of these decisions, but 
voiced no disagreement.  Consequently, they became final.

In July 1998 correspondence, the veteran sought increased 
ratings for his service-connected colitis and psychiatric 
disorder.  In support of his claim, the veteran submitted 
copies of VA inpatient and outpatient treatment records from 
1956 to 1994.

VA outpatient records reflecting treatment for various 
disabilities, including PTSD, from September 1998 to March 
1999, were subsequently associated with the claims folder.

In an October 1998 VA psychiatric evaluation report, the 
examiner explained that the veteran's previous diagnosis of 
anxiety neurosis was used before the "discovery and 
description of PTSD" and was no longer used in American 
psychiatry.  According to the record, the veteran complained 
of frequent flashbacks of hallucinatory intensity, pervasive 
symptoms of hyperarousal, insomnia, hyperactive startle, 
persistent refractory anxiety, irritability and difficulty 
controlling his anger since his separation from service.  The 
veteran's symptoms were noted to be "profoundly disabling in 
both the occupational and interpersonal spheres."  The 
veteran explained that his PTSD symptoms prevented him from 
receiving promotions at work for 21 years, and ultimately led 
to his early retirement.  The record notes that his 
"relationships with family members were quite impaired and 
his quality of life dramatically diminished."

The veteran was anxious and depressed on mental status 
examination and was tearful when recalling events of the war.  
PTSD was diagnosed.  The veteran's current Global Assessment 
of Functioning (GAF) score was 40.  The examiner concluded 
that the veteran had been unable to work since 1973 due to 
his "severe and chronic PTSD" and indicated that the stress 
of his current financial hardship contributed to the severity 
of his symptoms.

In February 1999 VA examination, the veteran was found 
anxious and depressed.  PTSD was diagnosed and a current GAF 
score of 40 was noted.  The VA examiner reiterated that the 
veteran was "profoundly disabl[ed] in both the occupational 
and interpersonal spheres" because of his service-connected 
PTSD.

On VA psychiatric examination in April 1999, the veteran 
reported a "marked increase in the amount and severity of 
his psychiatric symptoms."  He reported ruminations about 
missed promotions and distresses that occurred while he was 
working."  He explained that he was frequently angry, often 
irritable, had a quick temper, and lashed out verbally at 
others frequently.  The veteran related that he was nervous, 
and noticed an increase in his heart rate whenever he heard 
something that reminded him of his experiences during the 
war.  He reported poor sleep with frequent nightmares of 
events that happened during the war, which occurred three to 
four times per week.  The veteran explained that he could not 
tolerate crowds or closed areas because of thoughts that he 
was "being buried alive in a pillbox, which is something 
that happened to him in the war."  He reported bouts of 
depression at least two times per week, at which time he 
entertained suicidal ideas.  He complained of an exaggerated 
startle response and explained that he was no longer able to 
experience feelings of kindness, love, and compassion towards 
others as he once had.  His spouse, who accompanied him to 
the examination, reported a marked worsening of his symptoms, 
especially over the last year.

The veteran was friendly, cooperative, and well-groomed on 
mental status examination.  His speech was of normal rate and 
rhythm and he was logical and goal oriented.  The veteran 
acknowledged suicidal ideation on a relatively frequent 
basis, but explained that there were many reasons why he 
would never commit suicide, including his love for his wife 
of 53 years, his close connection with his children and 
grandchildren, and a sense that it would be religiously 
wrong.  He denied any thoughts of homicidal ideation but 
indicated that he frequently became angry with others "for 
almost no reason."  The veteran denied experiencing 
hallucinations, delusions, paranoia or mania.  He was 
oriented to person, place, and time.  There was no evidence 
of obsessive or ritualistic behavior, or of impaired impulse 
control.  The report notes that the veteran experienced panic 
attacks, which were triggered by things that reminded him of 
his wartime experiences.  He reported a depressed mood and 
anxiety at least twice per week, which was serious enough to 
elicit suicidal ideations.  His sleep was impaired due to 
nightmares or anxiety attacks at least three to four times 
per week.

The diagnostic impression indicated PTSD.  His current 
psychosocial stressors were found severe.  A GAF of 40 was 
indicated.  The examiner concluded that the veteran was 
severely impaired due to the frequency and intensity of his 
psychiatric symptoms.

During an April 1999 VA examination of the intestines, the 
veteran explained that he ate a lot of fruits and vegetable 
and had one large, bulky, formed bowel movement per day, 
usually in the morning after breakfast.  He reported 
occasional diarrhea after eating certain foods, but denied 
being "bothered with any diarrhea or rectal bleeding."  A 
physical examination was essentially normal.  The veteran's 
abdomen was bland, without hepatosplenomegaly or masses, and 
normal bowel sounds were noted.  The final assessment noted 
"resolved" colitis.

Based on this evidence, a July 1999 rating decision continued 
the noncompensable evaluation of the service-connected 
colitis and granted a 50 percent rating for his psychiatric 
disorder (which was now re-characterized as PTSD) effective 
July 10, 1998.  The veteran filed a notice of disagreement 
with this decision in February 2000.

The following month, the RO granted a 70 percent evaluation 
for the veteran's service-connected PTSD.  The veteran 
submitted a substantive appeal (VA Form 9) in April 2000, 
perfecting his appeal.

In June 2000, the RO continued the noncompensable evaluation 
of the service-connected colitis and the July 10, 1998, 
effective date for the assignment of a 70 percent evaluation 
for PTSD.

The Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The other 
salient features of the new statutory provisions impose the 
following obligations on the Secretary (where they will be 
codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Following a detailed review of the claims folder, the Board 
concludes that the RO has either complied with, or gone 
beyond, these provisions.  The RO has obtained the veteran's 
service medical records and there is no indication of 
outstanding Federal Government records or other records that 
have been identified by the claimant.  In addition, it has 
obtained all pertinent records from VA and private medical 
care providers.

The RO has notified the veteran of the results of its efforts 
to obtain records in multiple pieces of correspondence and he 
has actual notice of all the evidence of record.  Further, 
the RO provided the veteran VA examinations in April 1999.  
There is no indication that there is any evidence that could 
substantiate the claim that has not been obtained.  
Accordingly, while the RO has not sent notice as set forth in 
(3) above describing how the tasks of developing the record 
are allocated, it is the finding of the Board that the RO has 
gone beyond this requirement by actually obtaining all the 
evidence.  In light of all of these considerations, the Board 
finds that it is not prejudicial to the veteran to proceed to 
adjudicate the claims on the current record.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Increased Rating Claim

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2000); 38 C.F.R. § 4.1 (2000).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (2000); Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

The veteran's service-connected colitis is currently 
evaluated as noncompensably disabling under the provision of 
Diagnostic Code 7319 for irritable colon syndrome (spastic 
colitis, mucous colitis, etc.).  Under this diagnostic code, 
a noncompensable evaluation is assigned for mild irritable 
colon syndrome manifested by disturbances of bowel function 
with occasional episodes of abdominal distress.  38 C.F.R. § 
4.114, Diagnostic Code 7319 (2000).  A 10 percent evaluation 
is warranted for moderate irritable colon syndrome manifested 
by frequent episodes of bowel disturbance with abdominal 
distress.  Id.  A 30 percent disability evaluation is 
assigned for severe irritable colon syndrome manifested by 
diarrhea or alternating diarrhea and constipation, with more 
or less constant abdominal distress.  Id.

The Board has considered all of the evidence of record.  In 
applying the law to the existing facts, the record does not 
demonstrate the requisite objective manifestations for a 
compensable disability evaluation for the service-connected 
colitis.  The medical evidence of record establishes that the 
service-connected colitis is productive of no more than mild 
disability.

A review of the claims folder reveals no current treatment 
for colitis.  On VA examination in April 1999, the veteran 
reported occasional diarrhea after eating certain foods, but 
denied being "bothered with any diarrhea or rectal 
bleeding."  A physical examination was essentially normal.  
The veteran's abdomen was bland, without hepatosplenomegaly 
or masses, and normal bowel sounds were noted.  Resolved 
colitis was diagnosed.

Based on the foregoing, the Board concludes that the 
symptomatology associated with the veteran's service-
connected colitis is productive of no more than a mild 
disability.  The objective medical evidence of record does 
not establish that the veteran has moderate colitis with 
frequent episodes of bowel disturbances and abdominal 
distress or severe irritable bowel syndrome with more or less 
constant abdominal distress.  In fact, the most recent VA 
examination report indicates that the disorder was resolved.

The Board concludes that a noncompensable evaluation is 
appropriate for the service-connected colitis under the 
provisions of Diagnostic Code 7319.  The Board has considered 
all potentially applicable provisions of 38 C.F.R. Parts 3 
and 4, whether or not they have been raised by the veteran or 
his representative, as required by Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, the Board finds no provision 
upon which to assign a compensable rating.

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds that the preponderance of the evidence is 
against the claim for an increased rating for colitis.

The Board has considered whether the issue of extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1) (2000) is raised by 
the record.  38 C.F.R. § 3.321(b)(1) applies when the rating 
schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
However, based on the medical evidence cited above, the Board 
finds that the record does not raise the issue of entitlement 
under 38 C.F.R. § 3.321(b)(1).  In light of the recent 
evaluation, which the Board finds to be highly probative, 
there is no evidence which the Board has found credible and 
of significant probative weight to indicate that the service 
related disability impairs earning capacity by requiring 
frequent hospitalizations or because medication required for 
this disability interfere with employment.  In Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993), the Court held that the 
Board was required to consider extraschedular entitlement 
under 38 C.F.R. § 3.321(b)(1) where the record contains 
evidence that the veteran's disability required frequent 
hospitalizations and bed rest which interfere with 
employability.  This case is clearly distinguishable from 
Fanning because no such evidence is of record.

Earlier Effective Date

The method of determining the effective date of an increased 
evaluation is set forth in 38 U.S.C.A. § 5110(a) and (b)(2) 
(West 1991), as well as 38 C.F.R. § 3.400(o) (2000).  These 
legal criteria provide that, in general, the effective date 
of an award of increased compensation is the date of the 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o).  
The effective date of an award of increased compensation can 
be the earliest date as of which it is ascertainable that an 
increase in disability has occurred, if the application is 
received within one year from such date.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The Court and VA General Counsel have interpreted the laws 
and regulations pertaining to the effective date of an 
increase.  If an increase in disability occurred within one 
year prior to the claim, the increase is effective as of the 
date the increase was "factually ascertainable."  If an 
increase in disability occurred more than one year prior to 
the claim, the increase is effective as of the date of claim.  
If the increase occurred after the date of claim, the 
effective date is the date of increase.  See 38 U.S.C.A. 
5110(b)(2), Harper v. Brown, 10 Vet. App. 125 (1997); 38 
C.F.R. 3.400 (o)(1)(2), and VAOPGCPREC 12-98.

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p); 
3.155 (2000).  The regulation which governs informal claims, 
38 C.F.R. § 3.155 (2000), provides that (a) any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by [VA], from a claimant 
. . . may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.

The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  The date of a 
uniformed service examination which is the basis for granting 
severance pay to a former member of the Armed Forces on the 
temporary disability retired list will be accepted as the 
date of receipt of claim.  The date of admission to a non-VA 
hospital where a veteran was maintained at VA expense will be 
accepted as the date of receipt of a claim, if VA maintenance 
was previously authorized, but if VA maintenance was 
authorized subsequent to admission, the date VA received 
notice of admission will be accepted.  The provisions of this 
paragraph apply only when such reports relate to examination 
or treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157(b) (2000).

In this case, the RO denied entitlement to a compensable 
rating for the veteran's service-connected psychiatric 
disorder in various unappealed rating decisions, the last of 
which was in May 1989.  Since the May 1989 rating action was 
not appealed, a claim prior to that date could not serve as 
the basis for an increased evaluation.  Washington v. Gober, 
10 Vet. App. 391, 393 (1997) ("[t]he fact that the appellant 
had previously submitted claim applications, which had been 
denied, is not relevant to the assignment of an effective 
date based on a current application.")  See also Lalonde v. 
West, 12 Vet. App. 377 (1999) (a claim filed prior to a final 
denial cannot serve as the basis for an earlier effective 
date).

The Board has reviewed the VA medical records from May 1989 
to July 1998 to determine whether they could constitute an 
informal claim for an increased rating.  Servello v. 
Derwinski, 3 Vet. App. 196 (1992).  Since these records do 
not identify the treatment as related to the veteran's 
service-connected psychiatric disorder, and no claim for an 
increased rating was received within one year, they can not 
be construed as an informal claim for an increased disability 
rating for the service-connected psychiatric disorder.  
38 C.F.R. § 3.157(b).  Moreover, even if the records could be 
deemed to relate to the veteran's psychiatric disorder, the 
entries overwhelmingly show no significant symptoms and 
certainly nothing suggestive of the manifestations warranting 
an evaluation greater than that assigned. 

In light of the above, the critical question, in view of the 
framework created by the governing law and regulation, and 
the determinative question in this case is whether the 
veteran's service-connected PTSD warranted a rating in excess 
of 30 percent within the one year prior to July 10, 1998, the 
date the formal claim for an increased evaluation was 
received.

The rating criteria for a psychiatric disorder contemplates a 
30 percent evaluation upon a showing of occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).

Assignment of a 50 percent evaluation is warranted where 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once per week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

Assignment of a 70 percent evaluation requires a showing of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish or maintain effective 
relationships.

A 100 percent evaluation is assigned for a total occupational 
and social impairment, due to such symptoms as: Gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2000).

In this case, it is conceded that the veteran experienced 
PTSD symptoms during the period in question.  However, the 
evidence does not show that the service-connected psychiatric 
disorder was productive of functional impairment beyond that 
contemplated in the 30 percent evaluation then assigned under 
Diagnostic Code 9411.  The Board recognizes the lay 
statements submitted by the veteran and his spouse regarding 
symptoms experienced by the veteran since his separation from 
service.  Although the veteran and his spouse are competent 
to describe symptoms perceptible to a lay person, they are 
not competent to provide a medical diagnosis or an opinion 
regarding medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

The Board notes that in October 1998 and February 1999 
medical reports, a VA physician opined that the veteran's 
psychiatric symptoms were "profoundly disabling in both the 
occupational and interpersonal spheres" and indicated that 
they prevented him from receiving promotions at work for 21 
years.  He concluded that the veteran had been unable to work 
since 1973 due to his "severe and chronic PTSD."  These 
statements appear to be based entirely on a history provided 
by the veteran and do not refer to specific findings for the 
year preceding his July 1998 claim.  Most importantly, 
however, the reports do not reflect that an increase in 
disability ratable under Diagnostic Code 9411 was factually 
ascertainable within one year prior to July 1998.  Rather, 
the reports indicate that the veteran had been unable to work 
due to his "severe and chronic PTSD" since 1973.  The Court 
has held, however, how the language of 38 U.S.C.A. 
§ 5110(b)(2) must be read:

'[t]he effective date of an award of 
increased compensation shall be the earliest 
date as of which it is ascertainable that an 
increase in disability has occurred if 
application is received within one year from 
such date.' 

Harper, 10 Vet. App. at 126 (emphasis in original) (citations 
omitted).

As a result, if the increase occurred more than one year 
prior to the date the application is received (for example, 
1973), the effective date must be no earlier than the date of 
receipt of the application.  See also 38 U.S.C.A. 5110(b)(2) 
and VAOPGCPREC 12-98.  Accordingly, 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2) do not provide a basis to award an 
effective date of an increased rating, including a total 
disability rating based upon individual unemployability due 
to a service connected disability, from a date one year prior 
to the date of receipt of the claim because evidence showing 
a factually ascertainable increased disability or total 
disability during this time is not found. 

A review of the evidence shows that the increase in 
disability of the service-connected PTSD such as to warrant 
the 70 percent evaluation was not factually ascertainable 
within one year prior to July 1998.  Therefore, it follows 
that the claim for an effective date earlier than July 10, 
1998, for the assignment of a 70 percent evaluation for PTSD 
must be denied.  The evidence is not so evenly balanced that 
there is doubt as to any material issue.  38 U.S.C.A. §§ 
1155, 5107, 5110; 38 C.F.R. §§ 34.129, 4.130, Diagnostic 
Codes 9411 (2000).


ORDER

Entitlement to a compensable evaluation for colitis is 
denied.

An effective date earlier than July 10, 1998, for the 
assignment of a 70 percent evaluation for PTSD is denied.


		
	John J. Crowley
	Acting Member, Board of Veterans' Appeals

 

